By the court.
The case will proceed here in the same form and manner, as if it were now in the court of chancery, and to be heard for the first time. The party demurring will *117open the argument. What is said in the statute in regard to the decree of the chancellor being liable to reversal in this court, for any “ errors assigned or found,” does not imply that the party appealing from the decree of the chancellor to this court, must make a formal assignment of errors. All that is there . required is, that the court shall look into the whole- case, and “ shall examine all errors, that shall be assigned or found,” i. e. all errors which shall be pointed out by the party objecting to the decree, or which in any other way shall come to the knowledge of the court.